Citation Nr: 1726391	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-40 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent since June 5, 2015, for posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

2.  Entitlement to a rating in excess of 20 percent since June 5, 2015, for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent since June 5, 2015, for right knee Osgood-Schlatters Disease with osteoarthritis, including entitlement to separate compensable ratings for scars.

4.  Entitlement to an initial rating in excess of 20 percent since June 5, 2015, for lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1954 to August 1976. He served in the Republic of Vietnam and his military decorations include the Purple Heart, Combat Infantryman Badge, and Master Parachutist Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2015 and January 2016 decisions of the San Diego, California, Regional Office (RO).

The issue of service connection for hypertension has been raised by the record in a May 2016 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.






REMAND

On an April 2017 VA Form 9, the Veteran indicated that he wished to appeal all issues on which he had been issued statements of the case (SOCs) and requested a videoconference hearing before a Veterans Law Judge. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

